Exhibit 10.33

Annual Performance Incentive Plan

 

• Participation in this plan is determined by the Compensation Committee.

 

• Target payout is 50% of participant’s annual salary on the last day of the
performance period.

 

• PXP performance will be measured against the performance of the following
index to determine the payout.

 

  • S&P Oil & Gas E&P (SPSIOP)

 

• The performance period will be the prior calendar year.

 

• Performance will be measured from the closing price on the last trading day of
the year proceeding the performance period, through the last trading day of the
performance period.

 

• PXP’s stock performance will be stated in percentage of change in price over
the performance period.

 

  • For example: Stock closes at 40.00 on 12/30/11 and has a closing price of
44.00 on 12/30/12. The percentage change is 10%.

 

• Index performance will be stated in percent change in price over the
performance period.

 

  • For example: S&P Oil & Gas E&P index closes at 7,000.00 on 12/30/11 and has
a closing price of 8,400.00 on 12/30/12. The percentage change is 20%.

 

• To calculate the impact of PXP stock versus the index the following steps will
be taken.

 

  • Calculate the % in change for PXP stock over the performance period.

 

  • Calculate the % in change for the index over the performance period.

 

  • Subtract the index performance from PXP performance to determine
“Performance Delta”.

 

  • Multiply the performance delta by four to obtain the percentage which is
added to or subtracted from the target to obtain the payout percentage.

 

Performance Delta

  

Payout Percentage

25    200% 20    180% 15    160% 10    140% 5    120% 0    100% -5    -80% -10
   -60% -15    -40% -20    -20% -25    -0%